DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Priority
This application discloses and claims only subject matter disclosed in prior application no. 13/024,165 filed 02/09/2011, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Response to Amendment
The amendments and arguments/remarks filed on 1/20/2021 have been entered and fully considered.
Instant claims 16, 22, and 31-32 have been amended currently.
Instant claims 1-15 have been cancelled currently.
In view of Applicant’s current amendment, the previous rejections under 35 USC 112 have been vacated.
Currently, instant claims 16-32 are pending.

Response to Arguments
Applicant's arguments/remarks filed 1/20/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments/remarks, see p. 9-14 filed 1/20/2021, with respect to the rejection(s) of claim(s) 16-32 under 35 USC 103(a) and corresponding filed amendments have been fully considered.  However, due to applicant’s current amendments, the previous rejections have been modified from 35 USC 103(a) into a new ground(s) of rejection under 35 USC 103(a); see new rejections in view of Stewart below.
Furthermore, applicant states and discusses within the current remarks that Stewart does not disclose “any process for fluid formation in which a substrate molecule and one or more reagents that react with it coflow and are combined prior to plug formation within the device.  This statement is confusing to the Examiner because previous claim limitations directed to “prior” plug formation has been removed by the current amendments; therefore, the Examiner reads this remark as being moot. In addition, applicant’s current remarks directed to the use of Weigl et al. have been 
It is the position of the Examiner that newly submitted claim amendments (e.g. multiple “streams”) are met by Stewart in the claim rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.B. 2097692 A (Stewart) 
In regards to instant claims 16 and 21; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reagents …”) comprising the steps of:  1) dispensing the reagents into a conduit system (“providing a microfluidic system ...") in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid; and 2) moving the inert liquid (“streams of carrier fluid …”) and discrete droplets in such a manner that predetermined discrete volumes coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of obtaining a collection of plugs …”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (p. 3, col. 2) - (encompassing "at least one biological molecule" and “polymerase chain reaction (PCR) …”).  The conduit system comprises several reservoirs, channels (encompassing “conduits”) within plastic block 2 (“a substrate”), tubing (further encompassing “conduits”), ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“a microfluidic system comprising at least a first and second channel …”).  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid (encompassing “a stream of a first plug” and “a stream of a second plug”), wherein each discrete volume is separated from each other by an inert immiscible liquid (“a stream of a carrier fluid …”); 2) moving the liquid and discrete volumes though the conduit system (“continuously coflowing … containing the at least one biological molecule and the at least one or more reagents ...” and “continuously flowing a carrier fluid …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart further discloses a system for mixing (“coflowing”) volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 - (“a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reagents and in biological processes like growing microbes in the droplets of reagents before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “… a fluid containing at least one biological molecule and one or more reagents for conducting biological reactions”, and then “introducing” the “aqueous fluid” into “a channel of the microfluidic system via a conduit.”).  In addition, Stewart discloses (p. 2, col. 1-2 and fig. 7) the use of an electrophoresis duct 1 that is packed with electrophoretic material like agarose, polyacrylamide, or cellulose; wherein fragments can be passed from droplet 6 to droplet 8 via a current flowed between electrodes in electrode assemblies 4 and 7 in order to collect a series of fractions in droplets over a period.  
Stewart does not explicitly disclose, “applying a stimulus, the source of which is external from the microfluidic device, to the plurality of collected plugs …”.  However, Stewart discloses (p. 2, col. 1) the use of electric circuits, coils, or electromagnetic radiation for heating (the heating encompassing “a stimulus”) regions of the device for incubating merged droplets at required temperatures:  (encompassing a physical means for “applying a stimulus … externally from the microfluidic device …”).  Furthermore, it has been held by the Courts (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) that combining multiple components of a device into a singular or integrated structure is merely engineering design choice.  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to modify Stewart and employ the circuits, coils, and/or radiation of Stewart for the purpose of heating fluids and/or plugs entering into their device having closed conduits (abstract, so as to suggest a closed system for analysis) via an external inlet port (p. 3, col. 1; and fig. 8-9) for the purpose of heating and cooling droplet for incubation as part of chemical or biochemical analysis (p. 2, col. 1) like the electrophoresis process employed by Stewart (p. 2, col. 1-2 and fig. 7).

	In regards to instant claim 17; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1).
	In regards to instant claim 18; Stewart discloses that a small quantity of the immiscible carrier phase contains a surfacting agent (p. 2, col. 1):  ("a surfactant").
In regards to instant claims 19-20; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfacting agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses that the carrier phases can be Freons (p. 1, col. 1); it is well known that Freons are orgnanofluorines like chlorofluorocarbons (CFCs) and hydrofluorocarbons (HFCs) that are used to make fluorinated oils and surfactants, and are being read on the current claim limitations encompassing “a fluorosurfactant" and/or “a fluorinated oil”.

	In regards to instant claims 22 and 27-28; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reagents …”) comprising the steps of:  1) dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid; and 2) moving the inert liquid (“streams of carrier fluid …”) and discrete droplets (“streams of the first and second plug fluids …”) in such a manner that predetermined discrete volumes coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of obtaining a collection of plugs …”).  Stewart discloses employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (p. 3, col. 2) - (encompassing "at least one biological molecule” and “polymerase chain reaction (PCR) …”).  The conduit system comprises several reservoirs, channels within plastic block 2 (“a substrate”), tubing, ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“providing a microfluidic system comprising at least a first and second channel …”).  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid, wherein each discrete volume is separated from each other by an inert immiscible liquid; 2) moving the liquid and discrete volumes thought the conduit system (“continuously coflowing … containing the at least one biological molecule and the at least one or more reagents ...” and “continuously flowing a carrier fluid …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart discloses various movements of fluids are produced by connecting components to pistons, pumps, or to reservoirs containing either compressed gas or partial vacuums; wherein they are controlled via conventional valves (p. 2, col. 1):  (“a driving force” and “the driving force is a position or negative pressure”).  Stewart further discloses a system for mixing (“coflow”) volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 - (“a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reagents and in biological processes like growing microbes in the droplets of reagents before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “… a fluid containing at least one biological molecule and one or more reagents for conducting biological reactions”, and then “introducing” the “aqueous fluid” into “a channel of the microfluidic system via a conduit.”).  In addition, Stewart further discloses sucking droplets into tubes for transference into other instruments or areas within the conduit system that are used by other instruments as a sample chamber (p. 2, col. 1):  (“dispensing” the plurality of plugs into “a segment of tubing or a sample tube …”).  Furthermore, Stewart discloses (p. 2, col. 1-2 and fig. 7) the use of an electrophoresis duct 1 that is packed with electrophoretic material like agarose, polyacrylamide, or cellulose; wherein fragments can be passed from droplet 6 to droplet 8 via a current flowed between electrodes in electrode assemblies 4 and 7 in order to collect a series of fractions in droplets over a period.
Stewart does not explicitly disclose, “applying a stimulus, the source of which is external from the microfluidic device, to the plurality of collected plugs …”.  However, Stewart discloses (p. 2, col. 1) the use of electric circuits, coils, or electromagnetic radiation for heating (the heating encompassing “a stimulus”) regions of the device for incubating merged droplets at required temperatures:  (encompassing a physical means for “applying a stimulus … externally from the microfluidic device …”).  Furthermore, it has been held by the Courts (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) that combining multiple components of a device into a singular or integrated structure is merely engineering design choice.  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to employ the circuits, coils, and/or radiation of Stewart for the purpose of heating fluids and/or plugs entering into their device having closed conduits (abstract, so as to suggest a closed system for analysis) via an external inlet port (p. 3, col. 1; and fig. 8-9) for the purpose of heating and cooling droplet for incubation as part of chemical or biochemical analysis (p. 2, col. 1) like the electrophoresis process employed by Stewart (p. 2, col. 1-2 and fig. 7).
	
	In regards to instant claim 23; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1).
	In regards to instant claim 24; Stewart discloses that a small quantity of the immiscible carrier phase contains a surfacting agent (p. 2, col. 1):  ("a surfactant").
	In regards to instant claims 25-26; Stewart discloses an immiscible liquid - also called the carrier phase - being a mineral “oil” (p. 1, col. 1), and that a small quantity of the immiscible carrier phase contains a surfacting agent (p. 2, col. 1):  ("a surfactant").  Stewart discloses that the carrier phases can be Freons (p. 1, col. 1); it is well known that Freons are orgnanofluorines like chlorofluorocarbons (CFCs) and hydrofluorocarbons (HFCs) that are used to make fluorinated oils and surfactants, and are being read on the current claim limitations encompassing “a fluorosurfactant" and/or “a fluorinated oil”.
In regards to instant claims 29-30; Stewart discloses employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant DNA work (p. 3, col. 2) - wherein it is well known to employ “enzymes" in the process of recombinant DNA.

In regards to instant claim 31; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reagents …”) comprising the steps of:  1) dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid (“a stream of carrier fluid …”); and 2) moving the inert liquid and discrete droplets in such a manner that predetermined discrete volumes (“a stream of first and second plug fluids …”) coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of obtaining a collection of plugs …”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant DNA work (p. 3, col. 2) - (encompassing "at least one biological particle", “a cell or virion”, and “polymerase chain reaction (PCR) …”).  The conduit system comprises several reservoirs, channels (“conduits”) within plastic block 2 (“a substrate”), tubing (also “conduits”), ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“providing a microfluidic system comprising at least a first and second channel …”).  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid (“a stream of the first and second plug fluids …”), wherein each discrete volume is separated from each other by an inert immiscible liquid; 2) moving the liquid and discrete volumes thought the conduit system (“continuously coflowing … containing the at least one biological particle and the at least one or more reagents ...” and “continuously coflowing a carrier fluid …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart further discloses a system for mixing (“coflow”) volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 - (“a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reagents and in biological processes like growing microbes (also encompassing “a cell or virion”) in the droplets of reagents before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “… a fluid containing at least one biological molecule and one or more reagents for conducting biological reactions”, and then “introducing” the “aqueous fluid” into “a channel of the microfluidic system via a conduit.”).  In addition, Stewart discloses (p. 2, col. 1-2 and fig. 7) the use of an electrophoresis duct 1 that is packed with electrophoretic material like agarose, polyacrylamide, or cellulose; wherein fragments can be passed from droplet 6 to droplet 8 via a current flowed between electrodes in electrode assemblies 4 and 7 in order to collect a series of fractions in droplets over a period.
Stewart does not explicitly disclose, “applying a stimulus, the source of which is external from the microfluidic device, to the plurality of collected plugs …”.  However, Stewart discloses (p. 2, col. 1) the use of electric circuits, coils, or electromagnetic radiation for heating (the heating encompassing “a stimulus”) regions of the device for incubating merged droplets at required temperatures:  (encompassing a physical means for “applying a stimulus … externally from the microfluidic device …”).  Furthermore, it has been held by the Courts (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) that combining multiple components of a device into a singular or integrated structure is merely engineering design choice.  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to employ the circuits, coils, and/or radiation of Stewart for the purpose of heating fluids and/or plugs entering into their device having closed conduits (abstract, so as to suggest a closed system for analysis) via an external inlet port (p. 3, col. 1; and fig. 8-9) for the purpose of heating and cooling droplet for incubation as part of chemical or biochemical analysis (p. 2, col. 1) like the electrophoresis process employed by Stewart (p. 2, col. 1-2 and fig. 7).

In regards to instant claim 32; Stewart discloses a method and apparatus for combining chemical reagents (“one or more chemical reagents …”) comprising the steps of:  1) dispensing the reagents into a conduit system in the form of discrete volumes or droplets (“plugs” or “streams”) separated from each other by an inert immiscible liquid; and 2) moving the inert liquid (“streams of carrier fluid …”) and discrete droplets (“streams of first and second plug fluids …”) in such a manner that predetermined discrete volumes coalesce with each other, thereby combining the reagents (abstract and fig. 1-9):  (“A method of obtaining a collection of plugs …”).  Stewart disclose employing his invention for storage of reagents and “samples” (p. 2, col. 1); and using it in areas like biochemistry, especially recombinant “DNA” work (p. 3, col. 2) - (encompassing "at least one biological particle …" and “polymerase chain reaction …”).  The conduit system comprises several reservoirs, channels  (“conduits”) within plastic block 2 (“a substrate”), tubing (“conduits”), ports (inlets and “outlets”), “junctions”, vents, and syringes (p. 3, col. 1; and fig. 8-9):  (“producing a microfluidic system comprising at least a first and second channel …”).  Stewart recites the steps of:  1) dispensing two or more reagents into a conduit system in the form of discrete volumes of liquid (“introducing to the inlet of the …”), wherein each discrete volume is separated from each other by an inert immiscible liquid; 2) moving the liquid and discrete volumes thought the conduit system (“flowing a carrier fluid immiscible …”); and 3) forming discrete volumes of chemical reagents by passing volumes and immiscible liquid from conduit to conduit (“forming a plurality of the plugs …” and “collecting the plurality of plugs ...") - (claims 1-25 and fig. 1-7).  Stewart further discloses a system for mixing (“coflow”) volumes of two aqueous reagents from syringes 21-22 within a Y-junction 24 - (“a plug-forming junction”) - (fig. 8-9 and p. 3, col. 1), wherein the system can be used with more reagents and in biological processes like growing microbes (also encompassing “a cell or virion”) in the droplets of reagents before removing the aqueous droplets from the system via port 25 for analysis (p. 3, col. 1-2):  (encompassing “… a fluid containing at least one biological molecule and one or more reagents for conducting biological reactions”, and then “introducing” the “aqueous fluid” into “a channel of the microfluidic system via a conduit.”).  In addition, Stewart discloses (p. 2, col. 1-2 and fig. 7) the use of an electrophoresis duct 1 that is packed with electrophoretic material like agarose, polyacrylamide, or cellulose; wherein fragments can be passed from droplet 6 to droplet 8 via a current flowed between electrodes in electrode assemblies 4 and 7 in order to collect a series of fractions in droplets over a period.
Stewart does not explicitly disclose, “applying a stimulus, the source of which is external from the microfluidic device, to the plurality of collected plugs …”.  However, Stewart discloses (p. 2, col. 1) the use of electric circuits, coils, or electromagnetic radiation for heating (the heating encompassing “a stimulus”) regions of the device for incubating merged droplets at required temperatures:  (encompassing a physical means for “applying a stimulus … externally from the microfluidic device …”).  Furthermore, it has been held by the Courts (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) that combining multiple components of a device into a singular or integrated structure is merely engineering design choice.  Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to employ the circuits, coils, and/or radiation of Stewart for the purpose of heating fluids and/or plugs entering into their device having closed conduits (abstract, so as to suggest a closed system for analysis) via an external inlet port (p. 3, col. 1; and fig. 8-9) for the purpose of heating and cooling droplet for incubation as part of chemical or biochemical analysis (p. 2, col. 1) like the electrophoresis process employed by Stewart (p. 2, col. 1-2 and fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797